Citation Nr: 0201176	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  97-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active service from July 1970 to 
October 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
veteran's claim of entitlement to service connection for 
PTSD. 

In a February 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, the veteran's representative and the Secretary of 
VA filed Joint Motion for Remand of the veteran's claim based 
on the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
In a March 2001 order, the Court vacated the Board's February 
2000 decision, and remanded the issue to the Board.  


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors.

2.  The veteran did not engage in combat with the enemy 
during his period of active military service.

3.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his military 
service or to any verified or verifiable in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
has conducted a complete and thorough review of the veteran's 
claims folder.  

The Board notes that, by virtue of the initial rating 
decision as well as statements of the case, the veteran has 
been notified of the information necessary to substantiate 
his claim.  The veteran was advised in the January 1997 
rating decision, the February 1997 statement of the case, and 
several supplemental statements of the case that evidence was 
needed which revealed the veteran's in-service stressors.  
Additionally, these documents advised the veteran that a 
current diagnosis of PTSD must include in-service stressors 
as required by the diagnostic criteria set forth for PTSD in 
the Diagnostic and Statistical Manual for Mental Disorders 
IV.  Further, in reviewing the decision, the statement of the 
case, and the supplemental statements of the case, it becomes 
clear that the RO considered all of the relevant evidence of 
record and furnished all of the relevant law and regulations.  

Service medical records and service personnel records were 
previously obtained and associated with the claims folder, 
and the National Personnel Records Center previously 
indicated that all available records have been forwarded.  
Additionally, the RO obtained reports pertaining to the 
veteran's unit's activities from U.S. Armed Services Center 
for Research of Unit Records (USACRUR).  Furthermore, private 
and VA medical records, referred to by the veteran, were 
obtained and associated with the claims folder.  Here, 
further development and further expending of VA's resources 
is not warranted because there is no indication that any 
additional relevant records are avaible.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Consequently, the Board 
concludes that the RO has met its duty to assist the veteran 
in the development of this claim as required by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Thus, the Board may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b)(2001).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  A claim for service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); see Cohen v. 
Brown, 10 Vet. App. at 136-7.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.

In a recent opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct 1999) 
citing Webster's Third New Int'l Dictionary 452 (1981).  That 
opinion further states that the phrase "engaged in combat 
with the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; See also Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam. The veteran described 
various stressful events in numerous written statements and 
during psychiatric evaluations.  In October 1993 VA 
psychiatric treatment records, the veteran stated that he was 
continually plagued by guilt as a result of accidentally 
killing a man during his Vietnam service.  At a November 1996 
VA psychiatric examination, the veteran identified his 
military stressors as having been hospitalized for malaria, 
having suffered from a skin condition which he still had, and 
having been thrown into a nearby tree after a mine went off.  
In a March 1997 VA Form 9, the veteran stated that his unit 
often entered combat zones where his duties included search 
and rescue missions where it was too dangerous for 
helicopters to go.  He indicated that he was responsible for 
finding and retrieving fellow servicemen in these dangerous 
areas.  

In a March 1997 stressor questionnaire, the veteran reported 
that he either saw or assisted wounded soldiers, had bagged 
bodies or transported them to grave registration units, and 
had performed grave registration duties for approximately six 
months in 1971.  The veteran related an incident in which he 
witnessed U.S. soldiers throw a Vietnamese man out of a 
helicopter from 500 feet.  The veteran stated that he 
performed combat duties outside his specialty area seven days 
a week, which included participating in search and rescue 
missions in combat areas.  He said that he and three other 
men from his unit had been chosen for these missions by a 
Captain Smith and that he was transferred to the 124th Trans 
Unit, 496th Combat Eng. and 477th Combat Eng., during these 
search and rescue missions.  According to the veteran, his 
barracks sustained an attack in the summer of 1971.  The 
veteran also reported that he had performed in combat flights 
as a gunner on two occasions during emergency situations and 
that he had been recommended for a Silver Star award for 
actions in January 1972 but that his recommendation had been 
lost.  Finally, the veteran indicated that he had been 
subjected to sniper attacks during convoy missions in which 
"some" had sustained injuries.  These attacks allegedly 
occurred in Cambodia, FanRang, Bhot, and Don Zum (sic). The 
veteran also added that the casualty ratio was 1 to 10; 
however, he was unable to identify any names of those wounded 
or killed in action.

A November 1996 VA examination report failed to contain a 
diagnosis of PTSD. Instead, the examiner concluded with 
diagnoses of generalized anxiety disorder, dysthymic 
disorder, and rule out undifferentiated somatoform disorder.  
The examiner stated that he did not see a picture consistent 
with combat-related PTSD.  Nevertheless, the record does 
reflect that the veteran has been diagnosed with PTSD on 
several occasions.  For instance, VA outpatient treatment 
reports dated from 1993 to 1999 include numerous diagnoses of 
PTSD.  However, none of these reports contains a medical 
opinion which has specifically attributed the diagnosis to 
any particular stressor which occurred in service.  
Specifically, the Board notes that each of these diagnoses is 
based on the veteran's own account of in-service stressors 
while stationed in Vietnam.  Therefore, the central issue in 
this case is whether the diagnoses of PTSD are sustainable. 

Initially, the Board notes that the veteran service records 
reveal that the veteran served in the Republic of Vietnam 
from June 1971 to March 1972.  However, no objective evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  The veteran was not awarded the Combat Infantryman 
Badge, the Purple Heart Medal, or any other award associated 
with valor or heroism shown while engaged with an enemy 
force.  Although the veteran claimed that he had been 
recommended for a Silver Star award (evidencing combat), no 
such award was ever presented to the veteran and no official 
service department evidence suggests that a recommendation 
for such award had been lost.  The Board has also reviewed 
copies of the veteran's service personnel records, none of 
which reflect that the veteran was ever engaged in combat.  
The veteran's military occupational specialty (MOS) is listed 
on his DD Form 214 as a heavy vehicle driver.  His service 
personnel records do not show documentation of MOS changes 
while stationed in Vietnam.  In addition, service medical 
records do not show treatment for any combat related injuries 
or psychiatric problems.  Accordingly, the Board finds that 
there is no credible evidence that the veteran actually 
"engaged in combat."  Although the veteran may have served in 
a combat zone, serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99
(Oct. 1999);Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under these circumstances, independent corroboration of the 
stressors reported by the veteran must be shown.

The RO sent the veteran's stressor summary to the U.S Army & 
Joint Services Environmental Support Group (ESG), currently 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), in an attempt to verify the 
veteran's claimed stressors.  In February 1998, that agency 
responded and included an operational report submitted by the 
577th Engineer Battalion for the period of August to October 
1971.  Also enclosed was a unit history for the 497th 
Engineer Company for the period of September 1970 to April 
1972.  Both documents list activities encountered by those 
units during the veteran's Vietnam tour.  It was noted that 
USASCRUR did not maintain a unit history for the 585th 
Engineer Company.  Based on its review, USASCRUR was unable 
to verify any of the veteran's claimed in-service stressors.  
It was noted, for example, that military records document 
attacks at Phan Rang and Cam Ranh Bay, but show no attacks at 
Don Duong during the veteran's Vietnam tour.  It was further 
noted that casualties reported by the veteran could not be 
identified because the veteran was unable to provide more 
specific information, including full names and complete unit 
designation to the company level.  Finally, to address the 
veteran's claim that he had been recommended for awards he 
did not receive, it was noted that USASCRUR had sent the 
veteran a DD Form 149 to allow him the opportunity to 
initiate action to correct this alleged oversight.  To date, 
however, no response from the veteran has been made.  

In a further attempt to assist the veteran in the development 
of this claim, the RO determined that additional information 
from the veteran was needed to verify the claimed stressors.  
In a November 1998 letter, the RO requested the following 
information from the veteran: (1) the assigned unit while 
performing grave registration duty; (2) the assigned unit 
while on search and rescue missions within a three month time 
frame; (3) clarification of the assigned units at the 496 CE 
and 477 CE; (4) the unit he was referring to as the 124 Line 
Trans; (5) a description of the incident in the summer of 
1971 in which he claimed to have been attacked while in his 
barrack, to include the date and unit; and (6) a description 
of the incident in which he was under sniper fire while on a 
convoy, to include the date, unit and location.

The veteran responded by submitting several VA Forms 21-4138 
(Statement in Support of Claim).  In an undated VA Form 21- 
4138, the veteran stated that he was simply unable to 
remember any further details.  In VA Forms 21-4138 dated in 
November 1998, the veteran explained that he had paved many 
roads and hauled supplies to a lot of different places while 
attached to the 577 Com. Bat. Eng.  The veteran clarified 
that the 124 Line Trans was a volunteer unit responsible for 
search and rescue missions.  He added that he was a gunner on 
a chopper in the summer of 1971, but could not remember any 
details of these missions.  The veteran also reiterated that 
his duties included paving roads and hauling heavy equipment 
while assigned to the 487 EC.  He related an incident in 
which a sergeant had hit him, but provided no details.

In an additional attempt to verify the veteran's claimed 
stressors, USASCRUR referred the case to the Bureau of Naval 
Personnel to search alternate resources.  In a March 1999 
letter, that agency responded that is was unable to locate 
records concerning the veteran's stressors in Vietnam.  
Accordingly, none of the stressful incidents reported by the 
veteran have been verified, and do not appear capable of 
verification. 

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
ESG).  The Board finds that none of the foregoing evidence 
verifies any of the veteran's claimed inservice stressors.  
In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

